Mb. Justice Aldbby
delivered the opinion of the court.
A conveyance of property to the father of the plaintiffs in payment of a debt was annulled and his heirs brought an action to recover from the defendant the sum of $1,804.76, her proportional share of the debt.
The defendant demurred on the ground that the action was barred by limitation and the lower court sustained the demurrer and imposed the costs and attorney fees upon the plaintiffs. The memorandum of costs contained an item of five dollars for clerk’s fees and another of $3,000 for attorney fees. The latter item was objected to as excessive and the lower court reduced it to the sum of $800, from which ruling the plaintiffs appealed, alleging that the court abused its discretional power in allowing that amount.
It is very difficult to establish exact rules with regard to the amount of the attorney fees in a suit. However, we think that in estimating them account should be taken generally of the amount and nature of the subject-matter of the suit, the difficulty of the questions of law arising therein, *525whether or not there was a trial and the length of time occupied.
In accordance with the foregoing rules, and inasmuch as the only question was that of the limitation of the action of debt, the case was not brought to trial and as the. amount claimed is only a little more than one thousand dollars, we are of the opinion that the sum allowed by the court is excessive and that fonr hundred dollars for attorney fees is a reasonable amount in this case.
The order appealed from is

Modified and affirmed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.